Blanchard, J.
This is a motion for a peremptory writ of mandamus against the respondents, as commissioners, composing the municipal civil service commission of Hew York city, directing them to revise and re-rate the marking of petitioner in an examination for promotion in the police department from roundsman to sergeant, and to include in the revised marking credit for a certain act of meritorious police service. Pursuant to the action of the hoard of honor in the police department the petitioner was commended for meritorious service in assisting in the recovery of bodies and in the care of the dead and injured upon the occasion of the Slocum disaster. Bule 15 of the rules of the municipal civil service commission provides that, in computing the ielative weight of subjects of rating in promotion examinations, “ comparative conduct and efficiency in previous service ” in the “ position or grade from which promotion is sought ” shall count forty and, further, directs that, in order to provide such data, efficiency records shall be kept in the department. Subsequently to the promulgation of this rule, and before the examination of the petitioner in question, the municipal civil service commission adopted the resolution, “that in fixing the relative ratings on the record of candi*442dates in promotion examinations in the police and fire departments only such commendations and honorable mentions shall be considered as shall have been awarded as a result of individual acts of personal bravery.” The municipal civil service commission seems to have been quite within its powers in passing and enforcing the resolution above mentioned, for the purpose of defining what particular forms of meritorious service recorded in the efficiency record of any candidate should be considered in a competitive examination. This discretionary power seems plainly to be recognized in section 288 of the Greater ISTew York Charter. Since the meritorious service of the petitioner was admittedly not an individual act of personal bravery, the municipal civil service commission was quite justified in excluding credit therefor in its rating upon his examination.
Motion denied, with ten dollars costs.